Gray, J.
By the Gen. Sts. c. 122, § 4, courts shall not be opened on the Lord’s Day, Thanksgiving Day, Fast Day, or certain other holidays, “ unless for the purpose of entering or continuing cases, instructing or discharging a jury, receiving a verdict, or adjourning; but this section shall not prevent the exercise of the jurisdiction of any magistrate in criminal cases to preserve the peace or arrest offenders.” In the matter of the examination of poor debtors, a magistrate has the power of adjournment, like other courts in civil actions. Gen. Sts. c. 124, § 16. Mann v. Mirick, 11 Allen, 29. And the saving of jurisdiction in criminal cases clearly implies that he can exercise no further civil jurisdiction on a legal holiday. The discharge of the debtor by the magistrate on Fast Day in the absence of the creditor was therefore unauthorized and ineffectual, and there must be Judgment for the plaintiff.